Order entered February 4, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01219-CV

                             LINA CAGGIANO-BOER, Appellant

                                                V.

                               CORY SCOTT MILLER, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-05935-2017

                                            ORDER
         Before the Court is appellant’s February 3, 2020 motion requesting a fifteen-day

extension of time to file her corrected opening brief. We GRANT the motion and ORDER the

corrected brief be filed no later than February 19, 2020.

         Appellee’s brief shall be filed within thirty days of the filing of appellant’s corrected

brief.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE